             Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 1 of 7



                                                                       Honorable Robert S. Lasnik
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     CHAMBER OF COMMERCE OF THE                     )
 9   UNITED STATES OF AMERICA; and                  )
10   RASIER, LLC,                                   )   No.   17-cv-00370-RSL
                                                    )
11                               Plaintiffs,        )   STIPULATED MOTION TO EXTEND
                                                    )   MOTIONS AND BRIEFING SCHEDULE
12                vs.                               )
                                                    )   NOTED ON CALENDAR: March 5, 2019
13
     THE CITY OF SEATTLE; SEATTLE                   )
14   DEPARTMENT OF FINANCE AND                      )
     ADMINISTRATIVE SERVICES; and FRED )
15   PODESTA, in his official capacity as Director, )
     Finance and Administrative Services, City of )
16   Seattle,                                       )
                                                    )
17
                  Defendants.                       )
18                                                  )

19

20

21

22

23

24

25
26

27
     STIPULATED MOTION TO EXTEND MOTIONS                                         PETER S. HOLMES
     AND BRIEFING SCHEDULE (17-cv-00370)                                         Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
                                                                                 Seattle, WA 98104
                                                                                 (206) 684-8200
               Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 2 of 7




 1       STIPULATED MOTION TO EXTEND MOTIONS AND BRIEFING SCHEDULE

 2           Pursuant to Local Rules 7(d)(1) and 10(g), Plaintiffs and Defendants (“Seattle”) submit this

 3   stipulated motion to extend the deadlines set forth in the parties’ January 15, 2019 Joint Status Report.

 4   For the reasons set forth herein, the parties stipulate and agree that the time for Seattle to file its Rule

 5   56(d) motion shall be extended by two weeks, to March 22, 2019, and the opposition and reply

 6   deadlines will likewise be extended by two weeks.

 7           1.      This case, on remand from the Ninth Circuit, involves a facial challenge to a Seattle

 8   ordinance authorizing for-hire drivers to engage in collective negotiations over the terms of their

 9   contracts with ride-referral and similar companies (known under the ordinance as “driver

10   coordinators”). Plaintiffs allege that the ordinance violates and is preempted by federal antitrust law.

11           2.      On October 26, 2018, the parties submitted a Joint Status Report and Discovery plan

12   agreeing to defer discovery pending the Court’s resolution of a motion for discovery under Rule 56(d)

13   to be filed by Seattle after Plaintiffs moved for summary judgment, and agreeing to a scheduling for

14   the filing and briefing of such motions. The parties further agreed to suspend the filing and briefing

15   of such motions while the Seattle City Council considered an amendment to the challenged ordinance.

16           3.      On January 11, 2019, the Mayor signed into law an amendment to the ordinance.

17           4.      On January 15, 2019, the parties submitted a Joint Status Report providing that

18   Plaintiffs’ motion for summary judgment would be filed by February 15, 2019; Seattle’s Rule 56(d)

19   motion would be filed by March 8, 2019; Plaintiffs’ opposition to the Rule 56(d) motion would be

20   filed by March 29, 2019; and Seattle’s reply in support of the Rule 56(d) motion would be filed by

21   April 12, 2019. The parties’ proposed schedule provided that, if Seattle chose not to file a Rule 56(d)

22   motion, its opposition to Plaintiffs’ motion for summary judgment would be due by March 29, 2019.

23           5.      Plaintiffs filed their motion for summary judgment on February 15, 2019.

24           6.      Under the existing briefing schedule, Seattle’s Rule 56(d) motion is due on March 8,

25   2019.

26           7.      Seattle requires additional time to prepare its Rule 56(d) motion. The additional time

27   is necessary because Seattle’s counsel has a number of other commitments during the time frame in

     STIPULATED MOTION TO EXTEND MOTIONS                                                      PETER S. HOLMES
     AND BRIEFING SCHEDULE (17-cv-00370) - 1                                                  Seattle City Attorney
                                                                                              701 Fifth Avenue, Suite 2050
                                                                                              Seattle, WA 98104
                                                                                              (206) 684-8200
              Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 3 of 7




 1   which its motion must be researched and drafted. These commitments were not apparent to counsel

 2   for Seattle when the parties agreed to the proposed schedule in January, but make it impossible for

 3   Seattle to prepare its Rule 56(d) motion within the allotted time.

 4          8.      No party will be prejudiced by the proposed extension.

 5          9.      Accordingly, the parties stipulate to the proposed revised schedule for briefing and

 6   filing of motions:

 7          Seattle’s Rule 56(d) Motion:                            March 22, 2019

 8          Plaintiffs’ Opposition to Rule 56(d) Motion:            April 12, 2019

 9          Seattle’s Reply in Support of Rule 56(d) Motion:        April 26, 2019.

10

11   IT IS SO STIPULATED.

12   DATED this 5th day of March, 2019.             Respectfully submitted,

13                                                  PETER S. HOLMES
14                                                  Seattle City Attorney

15                                          By:     /s/Stacey M. Leyton
                                                    WSBA #53757
16                                                  Stephen P. Berzon (pro hac vice)
                                                    Stacey M. Leyton (pro hac vice)
17                                                  P. Casey Pitts (pro hac vice)
                                                    Altshuler Berzon LLP
18
                                                    177 Post Street, Suite 300
19                                                  San Francisco, CA 94108
                                                    Phone: (415) 421-7151
20                                                  Fax: (415) 362-8064
                                                    E-mail: sberzon@altber.com
21                                                  E-mail: sleyton@altber.com
                                                    E-mail: cpitts@altber.com
22

23                                                  Gregory C. Narver, WSBA #18127
                                                    Sara O’Connor-Kriss, WSBA #41569
24                                                  Assistant City Attorneys
                                                    Seattle City Attorney’s Office
25                                                  701 Fifth Avenue, Suite 2050
                                                    Seattle, WA 98104
26
                                                    Phone: (206) 684-8233 — Gregory C. Narver
27                                                  Phone: (206) 615-0788 — Sara O’Connor-Kriss

     STIPULATED MOTION TO EXTEND MOTIONS                                               PETER S. HOLMES
     AND BRIEFING SCHEDULE (17-cv-00370) - 2                                           Seattle City Attorney
                                                                                       701 Fifth Avenue, Suite 2050
                                                                                       Seattle, WA 98104
                                                                                       (206) 684-8200
             Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 4 of 7



                                               Fax: (206) 684-8284
 1                                             E-mail: gregory.narver@seattle.gov
 2                                             E-mail: sara.oconnor-kriss@seattle.gov

 3                                             Attorneys for Defendants

 4                                             By: s/ Christian G. Vergonis
                                               Michael A. Carvin
 5                                             (D.C. Bar No. 366784)
 6                                             (pro hac vice)
                                               Christian G. Vergonis
 7                                             (D.C. Bar No. 483293)
                                               (pro hac vice)
 8                                             Jacqueline M. Holmes
                                               (D.C. Bar No. 450357)
 9                                             (pro hac vice)
10                                             Robert Stander
                                               (D.C. Bar No. 1028454)
11                                             (pro hac vice)
                                               JONES DAY
12                                             51 Louisiana Avenue, N.W.
                                               Washington, D.C. 20001
13
                                               (202) 879-3939
14                                             (202) 616-1700 FAX
                                               mcarvin@jonesday.com
15
                                               Timothy J. O’Connell, WSBA 15372
16                                             STOEL RIVES LLP
                                               600 University Street, Suite 3600
17
                                               Seattle, WA 98101
18                                             (206) 624-0900
                                               (206) 386-7500 FAX
19                                             Tim.oconnell@stoel.com
20                                             Steven P. Lehotsky
                                               (D.C. Bar No. 992725)
21
                                               (pro hac vice)
22                                             U.S. CHAMBER LITIGATION CENTER
                                               1615 H Street, N.W.
23                                             Washington, D.C. 20062
                                               (202) 463-3187
24                                             slehotsky@uschamber.com
25
                                               Attorneys for Plaintiff
26                                             Chamber of Commerce of the
                                               United States of America
27
     STIPULATED MOTION TO EXTEND MOTIONS                                          PETER S. HOLMES
     AND BRIEFING SCHEDULE (17-cv-00370) - 3                                      Seattle City Attorney
                                                                                  701 Fifth Avenue, Suite 2050
                                                                                  Seattle, WA 98104
                                                                                  (206) 684-8200
             Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 5 of 7




 1                                             By: s/ Robert J. Maguire
 2                                             Robert J. Maguire, WSBA 29909
                                               Douglas C. Ross, WSBA 12811
 3                                             DAVIS WRIGHT TREMAINE
                                               Suite 3300
 4                                             920 Fifth Avenue
                                               Seattle, WA 98104-1610
 5                                             (206) 622-3150
 6                                             (206) 757-7700 FAX
                                               robmaguire@dwt.com
 7
                                               Attorneys for Plaintiff Rasier, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
     STIPULATED MOTION TO EXTEND MOTIONS                                             PETER S. HOLMES
     AND BRIEFING SCHEDULE (17-cv-00370) - 4                                         Seattle City Attorney
                                                                                     701 Fifth Avenue, Suite 2050
                                                                                     Seattle, WA 98104
                                                                                     (206) 684-8200
             Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 6 of 7




 1                                             ORDER

 2          IT IS SO ORDERED.

 3          Dated this ___ day of ________, 2019.

 4
                                                    _________________________________
 5                                                  The Hon. Robert S. Lasnik
 6                                                  Senior United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
     STIPULATED MOTION TO EXTEND MOTIONS                                    PETER S. HOLMES
     AND BRIEFING SCHEDULE (17-cv-00370) - 5                                Seattle City Attorney
                                                                            701 Fifth Avenue, Suite 2050
                                                                            Seattle, WA 98104
                                                                            (206) 684-8200
              Case 2:17-cv-00370-RSL Document 101 Filed 03/05/19 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this 5th day of March, 2019, I electronically filed this

 3   STIPULATED MOTION TO EXTEND MOTIONS AND BRIEFING SCHEDULE with the

 4   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

 5   below-listed:

 6          Timothy J. O’Connell                   tim.oconnell@stoel.com
 7          Michael A. Carvin                      mcarvin@jonesday.com
            Jacqueline M. Holmes                   jholmes@jonesday.com
 8          Christian G. Vergonis                  cvergonis@jonesday.com
            Robert Stander                         rstander@jonesday.com
 9          Lily Fu Claffee                        lfclaffee@uschamber.com
            Steven P. Lehotsky                     slehotsky@uschamber.com
10          Warren Postman                         wpostman@uschamber.com
11          Kathryn Comerford Todd                 ktodd@uschamber.com
            Robert J. Maguire                      robmaguire@dwt.com
12          Douglas C. Ross                        douglasross@dwt.com

13          DATED this 5th day of March, 2019, at Seattle, Washington.
14

15                                                 By:     /s/Stacey M. Leyton
                                                           sleyton@altber.com
16

17

18

19

20

21

22

23

24

25
26

27
     STIPULATED MOTION TO EXTEND MOTIONS                                                 PETER S. HOLMES
     AND BRIEFING SCHEDULE (17-cv-00370) - 6                                             Seattle City Attorney
                                                                                         701 Fifth Avenue, Suite 2050
                                                                                         Seattle, WA 98104
                                                                                         (206) 684-8200
